EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in the registration statement on FormS-1 of NEXX Systems, Inc. of our report dated April 6, 2010, relating to our audits of the consolidated financial statements appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to the reference to our firm under the caption “Experts” in such Prospectus. /S/ MCGLADREY & PULLEN, LLP Burlington, Massachusetts April 6, 2010
